Compton, J.,
dissenting.
In my opinion, the question whether the plaintiff was guilty of contributory negligence under these facts was a matter for the jury to determine.
The majority decides that the plaintiff should have seen that the door was closed. But defendant’s use of bright interior lights and its extensive utilization of clear glass, both employed to obtain a display advantage for merchandising defendant’s jewelry products, created an “illusion of space” as the plaintiff approached the point of this accident. Such a phenomenon occurs “when the eye and the mind function together to cause a person to ‘look through’ a glass panel and focus on some solid object on the other side.” Wolfstone, Glass Door Accidents, 14 Am. Jur. Trials 101, 147. See also Crocker v. WTAR Radio Corp., 194 Va. 572, 575, 74 S.E.2d 51, 53 (1953) (plaintiff’s contributory negligence held to be a jury question where an illusion of a single floor level was created by bright overhead lights shining on two highly polished surfaces positioned at different levels).
The plaintiff here, who had been in and out the same entrance the day before when the sliding glass door was open, was alert, attentive and observant. Understandably, because of the illusion *1009resulting from the lighting and the glass, her attention was attracted to the interior of the store past a decal which, as I view the photographs, blended in with the array of merchandise in the background. This evidence, at the very least, warrants the inference that because of the situation existing at the time, the fact that the door was closed was not readily ascertainable by one exercising ordinary care.
The majority notes that “fpjlaintiff admitted that she had visited the shopping mall many times before the accident, that the doors to most of the stores in the mall were similar to defendant’s door, and that she was familiar with that type of door.” My brethren ignore, however, the uncontradicted testimony that “one major difference” existed between the defendant’s door and the doors on the other stores. Fixed on all the other doors were either stripes or many decals placed at random depicting snowflakes and dots. Such treatment, not employed on defendant’s door, would, of course, make obvious the presence of a closed door.
Finally, this is not the case of a plaintiff who was not looking ahead before walking into a glass panel, as was the situation in Snyder v. Ginn, 202 Va. 8, 116 S.E.2d 31 (1960), cited by the majority. Nor is this a case like Presbyterian School v. Clark, 205 Va. 153, 135 S.E.2d 832 (1964), also cited by the majority, in which dual hinged glass doors, framed in aluminum with aluminum cross-bars waist high, were readily visible adjacent to the glass panel into which the plaintiff walked. Rather, this is a case in which the hazard of inadequately marked, transparent glass, accentuated by the lighting conditions at the time, deceived a person who was acting reasonably under the circumstances. See generally Annot., 41 A.L.R.3d 176.
Accordingly, I think the issue was for the jury and I would affirm the judgment of the trial court.